DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 6/27/2022.  Since the previous filing, claims 1-3 and 5 have bee amended and no claims have been added or cancelled.  Thus, claims 1-5 are pending in the application.
In regards to the previous drawing objections, applicant has submitted new drawings and the objections are therefore withdrawn.
In regards to the previous specification objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous claim objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous 101 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
REASONS FOR ALLOWANCE
The examiners statement regarding the reasons for allowance has been laid out in the Non-Final Action dated 3/25/2022.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785